 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrand Motel, Inc. and Retail Clerks International As-sociation, Local 1550, AFL-CIO. Case 13-CA-18080March 28, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEUpon a charge filed on September 27, 1978, by Re-tail Clerks International Association, Local 1550,AFL-CIO, a labor organization, herein called theUnion, and duly served on Grand Motel, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 13, issued a complaint and notice ofhearing on November 9, 1978, against Respondent,alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and (3) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this proceed-ing. Respondent failed to file an answer to the com-plaint.On January 8, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on January 18, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent did not file a response tothe Notice To Show Cause, and therefore the allega-tions of the Motion for Summary Judgment stand un-controverted.Purusant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent filed neither an answer to the com-plaint nor a response to the Notice To Show Cause.Section 102.20 of the Board's Rules and Regulationsprovides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent specifically stated that unless an answer tothe complaint was filed within 10 days of servicethereof "all of the allegations in the Complaint shallbe deemed to be admitted to be true and may be sofound by the Board." According to the uncontro-verted allegations of the Motion for Summary Judg-ment, counsel for the General Counsel on December18, 1978, by telegram, notified Respondent that it hadfailed to comply with Section 102.20 of the Board'sRules and Regulations and that if prompt compliancewas not forthcoming counsel for the General Counselwould file a Motion for Summary Judgment. Asnoted, no answer had been filed as of the date of filingof the Motion for Summary Judgment. Respondenthas not filed any response to the Notice To ShowCause.No good cause for failure to file an answer havingbeen shown, in accordance with the rule set forthabove, the allegations of the complaint are deemed tobe admitted. Accordingly, we find as true all the alle-gations of the complaint and shall grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTGrand Motel, Inc., is, and at all times materialherein has been, an Illinois corporation with a placeof business located at 10022 South Halsted Street,Chicago, Illinois. Respondent operates a second placeof business located at 4929 West Madison Street, Chi-cago, Illinois, which at all times material herein hasbeen an Illinois corporation. These corporations are,and at all times material herein have been, affiliatedbusinesses with common officers, ownership, direc-tors, and operators who administer a common laborpolicy for both corporations and constitute joint and/or a single employer. At all times material herein,Respondent, at its aforesaid places of business, hasbeen and is engaged in the business of operating mo-tels. During the 12-month period immediately pre-ceding the issuance of the complaint, Respondent, in241 NLRB No. 78532 GRAND MOTEL. INC.the course and conduct of its business operations, re-ceived gross annual revenues in excess of $500,000and purchased and received within the State of Illi-nois goods and services which originated directly out-side the State of Illinois valued at in excess of $5,000.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is now and at all times material hereinhas been a labor organization within the meaning ofSection 2(5) of the Act.III. THE RESPONDENT'S AGENTSAt all times material herein, Charles F. Moore,president and owner, and Janet L. McCoy, managerof the Halsted Street location, have been, and arenow, agents of Respondent acting on its behalf wihinthe meaning of Section 2(13) of the Act, and/or su-pervisors within the meaning of Section 2(11) of theAct.IV. THE UNFAIR LABOR PRACTICESA. The Independent 8(a)(1) Violation1. On or about July 31, 1978, Respondent, at theHalsted Street location, interfered with, restrained,and coerced its employees in the exercise of their Sec-tion 7 rights by the following acts and conduct:(a) Respondent, by its supervisor and/or agentCharles F. Moore, interrogated employees regardingsaid employees' union activities, sympathies and de-sires.(b) Respondent, by its supervisor and/or agentCharles F. Moore, threatened an employee with theclosing of Respondent's business operations shouldthe Union represent its employees.(c) Respondent, by its supervisor and/or AgentCharles F. Moore, threatened an employee with dis-charge because of said employee's union activities byinforming said employee that previous employees hadbeen discharged because they had engaged in unionactivities.Accordingly, we find that by the aforesaid conductRespondent has restrained and coerced, and is re-straining and coercing, employees in the exercise oftheir rights guaranteed in Section 7 of the Act andthereby has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.B. The 8(a)(3) 'iolationsOn or about September 17, 1978, Respondent dis-charged and has since failed and/or refused to rein-state its employee Ollie Jimison because Jimison en-gaged in union and/or protected concerted activities.Accordingly. we find that b3the aforesaid conductRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and () of the Act.V. THE EFFECT OF THE UNFAIR I.ABOR PRACIi( ESUPON COMMERCEThe activities of Respondent set forth in section IV.',above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.VI. THE REMhI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act, we shallorder that it cease and desist therefrom and that ittake certain affirmative action, as set forth below, de-signed to effectuate the purposes and policies of theAct.Having found that Respondent unlawfully dis-charged Ollie Jimison, we shall order that she be of-fered immediate and full reinstatement to her formerjob or, if such position no longer exists, to a substan-tially equivalent position, without prejudice to her se-niority or other rights and privileges. We also shallorder that Respondent make employee Ollie Jimisonwhole for any loss of pay she may have suffered be-cause of the discrimination against her, by paymentto her of a sum equal to what she would have earnedfrom the date of her discharge until she is fully rein-stated or receives a valid offer of reinstatement, lessany net interim earnings. Backpay shall be computedin accordance with the formula set forth in F W.Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).'Having found that the unfair labor practices com-mitted by Respondent were of a character whichstrike at the very heart of the Act, we shall also orderRespondent to cease and desist from infringing in anySee. generally. Isis Plumbing & He ating Co, 138 NlRB 716 (19621533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother manner upon the rights of employees guaran-teed by Section 7 of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Grand Motel, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Retail Clerks International Association, Local1550, AFL-CIO, is now, and has been at all timesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein, Charles F. Moore,president and owner of Grand Motel, Inc., and JanetL. McCoy, manager of the Halsted Street location,have been, and are now, agents of Respondent actingon its behalf within the meaning of Section 2(13) ofthe Act, and/or supervisors within the meaning ofSection 2(1 1) of the Act.4. By the acts described in section IV, B, above,Respondent has discriminated in regard to the hireand tenure of employment of its employees, therebydiscouraging membership in or activities on behalf ofa labor organization, and thereby has engaged in un-fair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5. By the acts described in section IV, A, above,Respondent has interfered with, restrained, and co-erced its employees in the exercise of the rights guar-anteed them in Section 7 of the Act and thereby hasengaged in unfair labor practices within the meaningof Section 8(a)( ) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Grand Motel, Inc., Chicago, Illinois, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees regarding theirunion activities, sympathies, and desires.(b) Threatening its employees with the closing ofRespondent's business operations in the event RetailClerks International Association, Local 1550, AFL-CIO, becomes their collective-bargaining representa-tive.(c) Threatening its employees with discharge be-cause of their union activities.(d) Discharging employees, refusing to reinstatethem, or otherwise discriminating against them be-cause they engage in union or other protected con-certed activities.(e) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer Ollie Jimison immediate and full rein-statement to her former job or, if such position nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any other rightsand privileges previously enjoyed, and make herwhole for any losses she may have suffered by reasonof the discrimination against her as set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its locations at South Halsted Street andWest Madison Street, Chicago, Illinois, copies of theattached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.2 In the event that this order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to reinstate, orotherwise discriminate against our employees be-534 GRAND MOTEL. INC.cause they engage in union activities or otherprotected concerted activities.WE WILL NOT interrogate our employees re-garding their union activities, sympathies. anddesires.WE WILL NOT threaten our employees with theclosing of our business operations in the eventRetail Clerks International Association, Local1550, AFL-CIO, becomes their collective-bar-gaining representative.WE WILL NOT threaten our employees withdischarge because of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the National Labor Relations Act, asamended.WE WILL offer Ollie Jimison full and immedi-ate reinstatement to her former job or. if suchposition no longer exists, to a substantiallyequivalent position, without prejudice to her se-niority or other rights and privileges: and we willmake her whole for any losses she may have suf-fered by reason of the discrimination against her.plus interest.GRAND MOTEL, INC.535